DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered. 

Response to Amendment
Amendments submitted on 04/22/2022 have been considered and entered.  Claims 1 and 12 have been amended, claims 2-3 have been canceled, and claim 21 has been newly added.  Therefore, claims 1 and 4-21 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 9,291,219 B2) in view of Halasy-Wimmer et al. (US 2008/0029356 A1), and further in view of Colpaert (US 4,685,542).
Regarding claims 1 and 20, Becker et al. discloses a disc brake assembly (figs. 1-4) comprising: 
an anchor bracket (10) having at least one bore (12) formed therein; 
a guide pin (14) adapted to be disposed in the at least one bore and slidably support a brake caliper (note the floating caliper in fig. 1) relative to the anchor bracket; 
a sliding mechanism (20) adapted to slidably support the guide pin in the at least one bore, the sliding mechanism including bearing members (note 20 in figs. 3-4) disposed in the at least one bore between the anchor bracket and the guide pin, during use of the disc brake assembly, the bearing members being movable in a longitudinal direction relative to the anchor bracket, the sliding mechanism being movable in the longitudinal direction on the bearing members relative to the bore and the anchor bracket (note the sliding mechanism (20) is movable with the guide pin (14) relative to the anchor bracket (12)). 
Becker et al. discloses all claimed limitations as set forth above but fails to disclose the guide pin being movable in the longitudinal direction on the bearing members relative to the sliding mechanism as recited in the claim.  However, Halasy-Wimmer et al. discloses a very similar disc brake assembly comprising: a guide pin (figs. 2-4) having sliding sleeves (23 and 28), wherein the sliding sleeves arranged with axial play between a ring 31 and a head piece 26 of the guide pin.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the guiding pin of Becker et al. movable in the longitudinal direction on the sliding member as taught by Halasy-Wimmer et al. will allow compensating manufacturing tolerances and prevents the pin guides 10, 20 from tilting (note [0027]).  
The modified assembly of Becker et al. discloses all claimed limitations as set forth above but fails to disclose a damping member damping sliding motion of the guide pin relative to the anchor bracket as recited in the claim.  However, Colpaert discloses a similar brake assembly comprising a damping member (note 70 and 72 of Colpaert) damping sliding motion of the guide pin relative to the anchor bracket.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the guiding pin of Becker et al. to include a damping member damping sliding motion of the guide pin relative to the anchor bracket as taught by Colpaert will improve the damping behavior of the guide pin and thus improve the braking operation. 
Re-claims 4, 14 and 17, the modify brake assembly of Becker et al. discloses the bearing members are carried by a tubular sleeve (20 of Becker et al.).
Re-claim 6, the modify brake assembly of Becker et al. discloses the damping member is an elastomer material (note the elastomer material damping member 70 and 72 of Colpaert).
Re-claims 7, 12 and 13, the modify brake assembly of Becker et al. discloses the guide pin has a circumferential recess and the damping member is an elastomer O-ring in the recess (note the portion of the guiding pin where the elastomer material damping members 70 and 72 are located of Colpaert).  
Re-claim 8, the modify brake assembly of Becker et al. discloses the damping member is adapted to retain the guide pin in the sliding mechanism (note the elastomer material damping member 70 and 72 of Colpaert).
Re-claim 9, the modify brake assembly of Becker et al. discloses both the guide pin and the sliding mechanism are adapted to allow the sliding motion (note the elastomer material damping member 70 and 72 of Colpaert).
Re-claims 10-11, the modify brake assembly of Becker et al. discloses a step (note the step portions of the guide pin 56 shown in figs. 4-6 of Colpaert) in the at least one bore, wherein the step limits sliding motion of the sliding mechanism.
Re-claim 16 and 19, the modify brake assembly of Becker et al. discloses the bearing members are provided in pockets of the guide pin (note the bearing members 20 disposed within a recess of the guide pin 14 shown in figs. 1-2).  

Claims 5, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 9,291,219 B2) in view of Halasy-Wimmer et al. (US 2008/0029356 A1), and further in view of Colpaert (US 4,685,542), and even further in view of Bae (KR 20010062993A). 
Regarding claims 5, 15, 18, the modify brake assembly of Becker et al. discloses the bearing members but fails to explicitly disclose the bearing members to be ball bearings or the bearing members are provided in pockets of the tubular sleeve as recited in the claims.  However, Bae discloses a similar disc brake assembly comprising a ball bearing member (note the ball bearings 33) disposed in the at least one bore between the anchor bracket (3) and the guide pin (5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sliding member of Becker et al. to include the bearing members as taught by Bae will improve the sliding behavior of the guide pin and thus improve the braking operation. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 9,291,219 B2) in view of Halasy-Wimmer et al. (US 2008/0029356 A1), and further in view of Colpaert (US 4,685,542), and even further in view of Burnett (US 3,388,774).  
Regarding claim 21, the modified assembly of Becker et al. discloses all claimed limitations as set forth above but fails to disclose the damping member is directly radially between the guide pin and the sliding mechanism as recited in the claim.  However, Burnett discloses a similar brake assembly comprising a guide pin (64), a bearing member (101), and damping members (90 and 92) directly radially between the guide pin and the bearing member.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the guiding pin of Becker et al. to include damping members as taught by Burnett will improve the damping behavior of the guide pin and thus improve the braking operation. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, the combination of the applied prior arts as set forth above, discloses all of the limitations as recited in the claim.  Becker et al. however fails to disclose the guide pin being movable in the longitudinal direction on the bearing members relative to the sliding mechanism.  Becker et al. relies on Halasy-Wimmer et al. for the teaching of the sliding sleeves arranged with axial play between a ring 31 and a head piece 26 of the guide pin in order to allow compensating manufacturing tolerances and prevents the pin guides 10, 20 from tilting (note [0027]).  Therefore, the rejections are proper and valid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657         

                                                                                                                                                                                               /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657